 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1141 
In the House of Representatives, U. S.,

March 17, 2010
 
RESOLUTION 
Honoring the accomplishments of Supreme Court Justice Sandra Day O’Connor, the first woman to serve on the United States Supreme Court. 
 
 
Whereas Sandra Day O’Connor was born on March 26, 1930, in El Paso, Texas and spent most of her childhood on her family’s ranch, the Lazy B, located in the high deserts outside of Duncan, Arizona; 
Whereas Sandra Day O’Connor graduated magna cum laude from Stanford University in 1950 with a Bachelor of Arts degree in economics, and graduated in the top three of her class at Stanford University Law School in 1952; 
Whereas Sandra Day O’Connor married John J. O’Connor III, a fellow Stanford Law student, in December 1952 on the Lazy B Ranch and raised three children with him in Paradise Valley, Arizona; 
Whereas after practicing law in Frankfurt, Germany, and Phoenix, Arizona, Sandra Day O’Connor began her career in public service as the Arizona Assistant Attorney General in 1965; 
Whereas Sandra Day O’Connor was appointed to the Arizona State Senate in 1969 and was subsequently re-elected; 
Whereas Sandra Day O’Connor rose to many leadership positions during her 6 years in the legislature, including as the first woman State Senate majority leader in the United States; 
Whereas Sandra Day O’Connor was elected judge for Maricopa County Superior Court in 1975; 
Whereas Sandra Day O’Connor was appointed to the Arizona Court of Appeals, the State’s second-highest court, by Governor Bruce Babbitt in 1979; 
Whereas Ronald Reagan nominated Sandra Day O’Connor in 1981 to serve as the first woman on the United States Supreme Court, which was swiftly approved by the Senate by unanimous consent, with the strong support of Arizona Senators Barry Goldwater and Dennis Deconcini; 
Whereas Sandra Day O’Connor was sworn in as a United States Supreme Court Justice by Chief Justice Warren Burger on September 25, 1981, commencing her 24 terms on the Supreme Court, a career distinguished by her centrist role and commitment to uphold the law and the Constitution; 
Whereas Sandra Day O’Connor’s support for the proposed Equal Rights Amendment further strengthened her role as a mentor and leader for women of all generations; 
Whereas, on August 12, 2009, President Barack Obama awarded Sandra Day O’Connor the Presidential Medal of Freedom, the highest honor given to a civilian; 
Whereas Sandra Day O’Connor has become a nationally recognized leader in the effort to preserve judicial independence through her strong support of selecting judges by nonpartisan commissions; 
Whereas Sandra Day O’Connor continues to honor her commitment to public service, most recently through her web-based education project, Our Courts, which strives to engage young people in civics and the democratic process; and 
Whereas Sandra Day O’Connor will turn 80 years old on March 26, 2010: Now, therefore, be it  
 
That the House of Representatives honors the achievements and distinguished career of Justice Sandra Day O’Connor, and recognizes her impact as an American symbol of hard work and rugged individualism. 
 
Lorraine C. Miller,Clerk.
